Motion GRANTED and Order filed February 22, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00136-CV
                                   ____________

                IN RE SOUTHWEST AIRLINES CO., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-28295

                                     ORDER

      On February 19, 2019, relator Southwest Airlines Co. filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Christine
Weems, Judge of the 281st District Court, in Harris County, Texas, to set aside her
February 4, 2019 order granting real party interest Lisa M. Jones’s motion to compel
and denying relator’s motion for protective order, in trial court number 2018-28295,
styled Lisa M. Jones v. Southwest Airlines Co.
         Relator also filed an unopposed motion for temporary stay of proceedings
below. See Tex. R. App. P. 52.8(b), 52.10. Relator asked this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER the February 4, 2019 order in trial court cause number 2018-
28295, Lisa M. Jones v. Southwest Airlines Co., STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

         Although relator’s petition for writ of mandamus contains cites to a record,
relator did not file a record with its petition in accordance with Texas Rule of
Appellate Procedure 52.7(a). See Tex. R. App. P. 52.7(a). We order relator to file
the record on or before February 28, 2019. Failure to do so will result in the denial
of relator’s petition for writ of mandamus.

         In addition, the court requests real party in interest to file a response to the
petition for writ of mandamus on or before March 14, 2019. See Tex. R. App. P.
52.4.

                                      PER CURIAM




Panel consists of Justices Wise, Zimmerer, and Spain.